ACCEPTED
                                                                                                              04-16-00260-CV
                                                                                                  FOURTH COURT OF APPEALS
                                                                                                       SAN ANTONIO, TEXAS
                                                                                                        10/11/2016 9:13:22 AM
                                                                                                               KEITH HOTTLE
                                                                                                                       CLERK

                                              COURT OF APPEALS
                                   FOURTH DISTRICT OF TEXAS AT SAN ANTONIO
                                                                                             FILED IN
                                                      No. 04-16-00260-CV              4th COURT OF APPEALS
                                                                                       SAN ANTONIO, TEXAS
                                                MARIO MAURICIO, Appellant             10/11/2016 9:13:22 AM
                                                                                          KEITH E. HOTTLE
                                                                                               Clerk
                                                                  v.

                                              SORAYDA CERVANTES, Appellee

______________________________________________________________________________

             UNOPPOSED FIRST MOTION FOR EXTENSION OF TIME TO FILE
                      BRIEF OF APPELLEE SORAYDA CERVANTES
______________________________________________________________________________



TO THE HONORABLE COURT OF APPEALS:

        Appellee, SORAYDA CERVANTES, pursuant to TEX. R. APP. P. 38.6(d) and 10.5(b), requests
a thirty-three day extension to file her Appellee’s Brief.

          1.         CERVANTES’ Brief is due October 12, 2016.

          2.         CERVANTES seeks a thirty-three day extension until Monday, November 14,
2016.

       3.       CERVANTES respectfully requests this extension and relies on the following facts
to reasonably explain the need for the extension. The undersigned has primary briefing
responsibilities in this case and, among other obligations, has been:

                     a)        maintaining a heavy civil trial docket;

                     b)        negotiating, drafting and finalizing international
                               transactions regarding the sale and maintenance of
                               commercial aircraft; and

                     c)        preparing for trial in Cadena v. Leal, 285th Judicial District
                               Court, Bexar County, Texas.



G:\RAS\Allstate\Mauricio v. Cervantes (H)\mot for extension.wpd
       4.      This extension is sought, not the purpose of delay, but so the undersigned can
properly brief the issues to the Court.

          5.         For the reasons stated, CERVANTES asks the Court to grant a 33 day extension of

time to file her Appellee’s Brief.


                                                                  Respectfully submitted,

                                                                  GENDRY & SPRAGUE, P.C.
                                                                  900 Isom Road, Suite 300
                                                                  San Antonio, Texas 78216
                                                                  Telephone: (210) 349-0511
                                                                  Facsimile: (210) 349-2760



                                                                  By:     /s/ Ron A. Sprague
                                                                          RON A. SPRAGUE
                                                                          State Bar No. 18962100
                                                                          rsprague@gendrysprague.com

                                                                  ATTORNEYS FOR APPELLEE


                                               CERTIFICATE OF CONFERENCE


      I certify, by signature below, that I conferred with Jeff Small, counsel for Appellant,
Mario Mauricio, and he does not oppose the requested relief.



                                                                  /s/ Ron A. Sprague
                                                                  RON A. SPRAGUE




G:\RAS\Allstate\Mauricio v. Cervantes (H)\mot for extension.wpd     -2-
                                                   CERTIFICATE OF SERVICE


        I certify that a true copy of the above is being served on counsel for record/interested
parties by e-filing as shown below pursuant to the Texas Rules of Civil Procedure on October
11, 2016.

          Mr. Jeff Small
          Law Office of Jeff Small
          12451 Starcrest Drive, Suite 100
          San Antonio, Texas 78216
          Telephone: (210) 496-0611
          Facsimile: (210) 579-1399
          jdslaw@satx.rr.com


                                                                  /s/ Ron A. Sprague
                                                                  RON A. SPRAGUE




G:\RAS\Allstate\Mauricio v. Cervantes (H)\mot for extension.wpd     -3-